Vanguard Whitehall Funds Supplement to the Statement of Additional Information Dated February 25, 2016 Statement of Additional Information Text Changes The table under the heading Description of the Trust on page B-1 is replaced with the following: Share Classes 1 Fund 2 Investor Admiral Institutional ETF Vanguard Selected Value Fund VASVX    Vanguard International Explorer Fund VINEX    Vanguard Mid-Cap Growth Fund VMGRX    Vanguard High Dividend Yield Index Fund VHDYX   VYM Vanguard Emerging Markets Government Bond Index Fund VGOVX VGAVX VGIVX VWOB Vanguard Global Minimum Volatility Fund VMVFX VMNVX   Vanguard International Dividend Appreciation Index Fund VIAIX VIAAX  VIGI Vanguard International High Dividend Yield Index Fund VIHIX VIHAX  VYMI 1 Individually, a class; collectively, the classes. 2 Individually, a Fund; collectively, the Funds. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 934A 032016
